DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 24 Sep. 2020
	Claims 7-25 are pending in this case. Claims 7, 9 and 25 are independent claims

Applicant’s Response
In Applicant’s Response dated 24 Sep. 2020, Applicant amended claim 7; cancelled claims 1-6; added new claims 9-25; argued against all rejections previously set forth in the Office Action dated 25 Jun. 2020.

Claim Rejections - 35 USC § 112
Claims 9 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Steps “c” recites “segregate said analyzed data” & Step “d’ recites “display said segregated data”. The Examiner can not find any description/disclosure of “segregate” subject matter within the specification. Thus the claim amendment recites new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10, 12-18 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (Pub. No.: US 2010/0274576; Filed: Dec. 11, 2008).
Regarding independent claim 7, a method for handling mental health case management, the method comprising:
a)    presenting to a user guidelines related to his mental health life story; said presenting is for assisting said user in inputting said life story (0043-0044);
b)    receiving from a user said life story (0043-0044);
c)    storing said life story in a data repository (0043-0044);
d)    presenting to a user guidelines related to his vision; said presenting is for assisting said user in inputting said vision (0054; 0062-0063);
e)    receiving from said user said vision (0055);
f)    storing said vision in a data repository (0043);
g)    presenting to a user a plurality of themes (0043);
h)    receiving from the user an at least one selected theme from said plurality of themes (0043, 0047-0048);
i)    storing said at least one selected theme in a data repository (0043);
j)    presenting to a user a plurality of life categories (0043, 0047-0048);
k)    receiving a selection of an at least one selected life categories from said plurality of life categories (0043, 0047-0048);
l)    storing said selected life categories in said data repository (0043);
m)    presenting to said user aims and objectives associated with said selected life category (0055-0056; 0061);
n)    receiving from a user a selection of an at least one selected aim or objective associated with said plurality of mental health aims and objectives (0061);
o)    presenting to a user a presentation for developing a work plan or work plan implementation clause associated with said selected aim or objective (0054-0055);
p)    embedding said work plan or said work plan implementation clause in a calendar (0064);
q)    presenting to said user a questionnaire associated with said work plane or said selected aspect of life or said selected aim or objective (0043-0044; 0054-0055);
r)    receiving response to said questionnaire (0043-0044);
s)    storing said response to said questionnaire in a data repository (0043); and
t)    repeating steps q), r) and s) for providing measurements for periodically assessing improvement of a client (0098-0100);

Regarding dependent claim 8, Young disclose the method of claim 7, further comprising presenting to a user a plurality of tasks associated with said work plan; associating an at least one other user and a deadline to each of said plurality of tasks and scheduling said plurality of tasks in said calendar (0064; 0084-0085);
Regarding independent claim 9, Young disclose a computerized method for tracking the mental health status of a mental health rehabilitation client, comprising providing a user with access to an electronic device configured to:
a)    retrieve a plurality of client data from a database of mental health rehabilitation clients (0072; 0095-0096);
b)    analyze said client data to obtain data related to a predefined mental health issue to track (0072; 0095-0096);
c)    segregate said analyzed data according to predefined grouping parameters (0047);
d)    display said segregated data upon an electronic display device, wherein said displayed segregated data provides a user with information on the status of least one mental health rehabilitation client; (0095-0097) and:
e)    outputting a mental health rehabilitation schedule for a mental health rehabilitation client (0102).
Regarding dependent claim 10, Young disclose the computerized method of claim 9, wherein said outputted mental health rehabilitation schedule, comprises specific tasks related to tracking or assisting a mental health rehabilitation client, wherein said task comprises at least one of the following details: definition of task; timeframe for execution of task; support personnel; level of support needed; location of task; ranking of willingness of client to perform task; ranking of ability of client to execute task; ranking of client skill in execution of a task; ranking of client independence in executing a task; ranking of client independence in performing a task; and ranking of result of client performance of a task (0079; 0088; 0104).

Regarding dependent claim 12, Young disclose the computerized method of claim 9, wherein said mental health issue tracked and analyzed, comprises at least one member of the following group: a client’s ability to perform household tasks; a client’s financial status; client integration into a community; and the client’s medical health (0043).

Regarding dependent claim 13, Young disclose the computerized method of claim 9, further comprising the step of populating said database with client data comprising client personal details, pertaining to mental health rehabilitation clients, wherein said data comprises at least one of the following group: client contacts; organizations providing services and treatment, financial entitlements; prescribed medications; medical background (0043).

Regarding dependent claim 14, Young disclose the computerized method of claim 13, wherein populating said database comprises entering at least one of: client themes; client life priorities; client vision; client story; and client medical history (0043).

Regarding dependent claim 15, Young disclose the computerized method of claim 13, wherein populating said database comprises entering a client’s story comprising entering at least one of: significant childhood events; aspects of family relationships; entering details of influential figures in a client’s life; entering financial aspects of a client; mental health professional details; mental health budget details; mental health rehabilitation plan; entering prescribed medications; entering mental health history; entering violence threat level; entering client’s strengths; and entering client socioeconomic details (0043).

Regarding dependent claim 16, Young disclose the computerized method of claim 9, comprising outputting a client mental health progress report, comprising at least one of the following details related to client execution of tasks: definition of task; timeframe for execution of task; support personnel; level of support needed; location of task; ranking of willingness of client to perform task; ranking of ability of client to execute task; ranking of client skill in execution of a task; ranking of client independence in executing a task; ranking of client independence in performing a task; ranking of result of client performance of a task; work plan assessment; periodic questionnaire assessment; assessment of client themes and leading factor assessment (0065; 0088; 0098-0100).

Regarding dependent claim 17, Young disclose the computerized method of claim 9, further comprising sending an electronic alert for a task related to tracking or assisting a mental health rehabilitation client (0098).

Regarding dependent claim 18, Young disclose the computerized method of claim 17, wherein said tasks are linked to an electronic calendar (0064; 0084-0085).

Regarding dependent claim 20, Young disclose the computerized method of claim 9, further comprising providing a user with a questionnaire for evaluating a client’s mental health status and for tracking mental health progress, wherein said questionnaire evaluates at least one of the following rehabilitation parameters: client willingness to participate in rehabilitation; user satisfaction; user assessment; and user capability (0088).

Regarding dependent claim 21, Young disclose the computerized method of claim 9, further comprising providing a user with a hyperlink to access information for aiding a preselected mental health rehabilitation client, based on a client classification in said database (0080-0082; 0095).

Regarding dependent claim 22, Young disclose the computerized method of claim 9, comprising the step of identifying client needs, aims and objectives, and outputting said needs aims and objectives into predefined tasks in said mental health rehabilitation schedule (0084-0086).

Regarding dependent claim 23, Young disclose the computerized method of claim 9, comprising outputting a client mental health progress report indicating changes in mental health occurring over a predefined time period (0098-0100).

Regarding dependent claim 24, Young disclose the computerized method of claim 9, wherein in step c) said predefined grouping parameters comprises tracking the initiative level of a client, in planning and executing a task (0085-0086; 0088).

Regarding independent claim 25, Young disclose a system for rapid visual tracking of the mental health status of a mental health rehabilitation client, said system comprising:
computer associated peripherals;
a processor interacting with said peripherals, said processor including a memory device, and a driver; said processor being in communication with said memory device, and being configured to:
a)    retrieve a plurality of client data from a database of mental health rehabilitation clients (0072; 0095-0096);
b)    analyze said client data to obtain data related to a predefined mental health issue to track (0072; 0095-0096);
c)    segregate said analyzed data according to predefined grouping parameters (0047);
d)    display said segregated data upon an electronic display device, wherein said displayed segregated data provides a user with information on the status of least one mental health rehabilitation client (0095-0097); and:
e)    output a mental health rehabilitation schedule for a mental health rehabilitation client (0102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Young (Pub. No.: US 2010/0274576; Filed: Dec. 11, 2008) in view of Ninan et al. (Pub. No.: US 2018/0101659; Filed: Oct. 7, 2016) (hereinafter “Ninan”).

Regarding dependent claim 11, Young does not expressly disclose the computerized method of claim 9, wherein said displaying said segregated data upon one or more electronic display devices, comprises providing a user with a computerized mental health dashboard related to at least one mental health rehabilitation client.
Ninan teach displaying said segregated data upon one or more electronic display devices, comprises providing a user with a computerized mental health dashboard related to at least one mental health rehabilitation client (0041; 0054-055).
Therefore at the time of the invention it was obvious to one of ordinary skill in the art to combine Ninam with Young for the benefit of providing a secure system that self-records and automatically tracks the medical signs and symptoms reflecting their mental health status, and directly provides the information to a health care professional repeatedly over time (0004).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Joao et al. (Pub. No.: US 2015/0161330; Filed: Dec. 10, 2013) (hereinafter “Joao”).

Regarding dependent claim 19, Young disclose the computerized method of claim 17, wherein said alert comprises at least one of: a reminder to submit documentation to financial entitlements for a mental health rehabilitation client; and an alert for financial tracking for a mental health rehabilitation client.
Joao teach wherein said alert comprises at least one of: a reminder to submit documentation to financial entitlements for a mental health rehabilitation client; and an alert for financial tracking for a mental health rehabilitation client (0391).
Therefore at the time of the invention it was obvious to one of ordinary skill in the art to combine Joao with Young for the benefit of providing for automatic claim form generation and submission or request for payment form generation and submission via the central processing computer once a final diagnosis and/or a treatment has been prescribed by a healthcare provider, and/or upon the occurrence of an examination and/or the administration of a treatment, or the performance of a procedure (0033).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768